DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “folding the display panel”, “orthographic projection of the first supporting component”, “orthographic projection of the second supporting component”, “orthographic projection of the display panel”, “upper and lower clamping blocks”, “the display panel is not contacted with the first supporting component and the second supporting component”, “driving component”, “fastening bolt”, “power supplying component electrically coupled to the driving component and the display panel”, “switch units”, “a first switch unit”, “a second switch unit”, “a third switch unit”, and “a silk-thread structure” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The Office requests Applicant’s cooperation in reviewing the drawings filed on February 24, 2020 and correcting the drawings to clearly reflect all of the limitations present in the claims.
Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification does not provide any definition for “silk-thread structure”.  For the purpose of examination, “silk-thread structure” is being interpreted as any structure where the first and second supporting components are able to be wound around the rotating component (as described in paragraph [0034] of Applicant’s specification, see US PG-Pub).
Appropriate correction is required.
Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  
	Claim 4: the clause “an external force” should be amended to recite “the external force” because the antecedent basis for the external force was previously established in claim 1 unless the external force in claim 4 is a different external force than that of claim 1 which in that case, the claim language should be amended to clearly recite that. For the purpose of examination, the external force is being interpreted as the same external force.
	Claim 10: the clause “spherical structure” should be amended to recite “round structure”, “semicircular structure”, or “semispherical structure” depending on the actual shape of the structure in order to accurately reflect the shape of the structure.
The Office notes that Applicant’s originally filed specification does not appear to sufficiently serve as a glossary for the claims, as recited in MPEP 2173.03.  Therefore, the Office notes that the . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “orthographic projection of the first supporting component”, “orthographic projection of the second supporting component”, and “orthographic projection of the display panel”. The disclosure is insufficient regarding these limitations in Applicant’s disclosure in order to properly ascertain the intended scope. Applicant’s drawings (Figs.1-3) do not show the orthographic projections of the first supporting component, the second supporting component, and the display panel, and the specification does not sufficiently describe what or how the orthographic projections are orthographic (i.e., are the projections orthogonal to the display panel or to another surface?).  Applicant is using the word “orthographic” as a way to mean “orthogonal”/perpendicular, but it is unclear which surface these projections are perpendicular to. For the purpose of examination, claim 2 is being interpreted as if the first and second supporting components project/protrude above and below the display panel in the height/vertical direction when viewing Fig.3 of Applicant’s drawings.
comprise “upper and lower clamping blocks” which contradicts the claims where the “first fixing part”, the “second fixing part”, and the “upper and lower clamping blocks” are separately defined components. For the purpose of examination, the upper and lower clamping blocks are being interpreted as if the first fixing part and the second fixing part comprises first upper and lower clamping blocks and second upper and lower clamping blocks respectively.
Claim 4 recites the limitation “the display panel is not contacted with the first supporting component and the second supporting component”. The disclosure is insufficient and contradicting regarding this limitation because it’s clear the display panel is at least indirectly contacted with the first supporting component and the second supporting component. Although the specification and the original claim recites the limitation, there appears to be contradiction between the figures and the claims where the figures appear to show direct contact between the display panel and the first supporting component and the second supporting component. For the purpose of examination, claim 4 is being interpreted as “the display is not directly contacted with the first supporting component and the second supporting component”.
Claims 5-14 are rejected for inheriting the deficiencies of the base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent 9,743,537). 
	Regarding claim 1, Kim discloses (Figs.1C-1D and 5A-5E) a display device (10), comprising: a display panel (100), a pair of supporting components (200), a rotating component (310), a first fixing part (300) and a second fixing part (400); wherein the first fixing part is fixedly connected to the rotating component (300 is fixedly connected to 310); the display panel comprises: a first side (side of 100 closest to 310) and a second side (side of 100 closest to 400) which are opposite to each other (the first side and the second side are on opposite sides), and the first side is fixedly connected to the first fixing part (side of 100 closest to 310 is connected to 300), and the second side is fixedly connected to the second fixing part (side of 100 closest to 400 is connected to the second fixing part); the pair of supporting components comprises: a first supporting component (210) and a second supporting component (240) which are opposite to each other (See Fig.1C); a first end (end of 210 closest to 310) of the first supporting component is fixedly connected to a first end (end of 310 closest to 210) of the rotating component, and a second end (end of 210 closest to 400) of the first supporting component is fixedly connected to a first end (end of 400 closest to 210) of the second fixing part at the second side of the display panel; a first end (end of 240 closest to 310) of the second supporting component is fixedly 
Examiner’s Note: Further regarding claim 1, the Office notes that the limitation “for supporting the display panel when the display panel is in an unfolded state” is a functional limitation. Since the structure of the device of Kim is identical to the claimed structure, the device of Kim is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the guide part of Kim is taught to support the display panel at the edges of the display panel and is designed to assist in rolling or unrolling the display panel, and therefore considered capable of performing the recited function.
Regarding claim 2, Kim teaches an orthographic projection (210 projecting above and below 100, i.e., the height of 210) of the first supporting component and an orthographic projection (240 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Lee et al. (US 2014/0347827).
Regarding claim 3, Kim fails to explicitly teach the first side of the display panel is fixedly connected to the first fixing part by upper and lower clamping blocks, the second side of the display panel is fixedly connected to the second fixing part by upper and lower clamping blocks, and the upper and lower clamping blocks corresponding to the second fixing part are fastened by a fastening bolt.
However, Lee teaches (Figs.1 and 3) the first side (side of 10 closest to 20, 25, 30, 40, and 45) of the display panel is fixedly connected to the first fixing part by upper and lower clamping blocks (upper: 20, 40, and 30 directly attached to 20 and 40; lower: 25, 45, and 30 directly attached to 25 and 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lee to modify Kim such that the first side of the display panel is fixedly 
However, the above combination would still fail to teach the second side of the display panel is fixedly connected to the second fixing part by upper and lower clamping blocks, and the upper and lower clamping blocks corresponding to the second fixing part are fastened by a fastening bolt.
However, an exemplary embodiment of Kim discloses (Figs. 1A-1B and 6B) the second side (side of 100 closest to 400) of the display panel (100) is fixedly connected to the second fixing part (400) by upper and lower clamping blocks (upper: 420; lower: 410), and the upper and lower clamping blocks corresponding to the second fixing part are fastened by a fastening bolt (440).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an exemplary embodiment of Kim to further modify Kim in view of Lee such that the second side of the display panel is fixedly connected to the second fixing part by upper and lower clamping blocks in order to more securely fasten the second fixing part to the display panel, and such that the upper and lower clamping blocks corresponding to the second fixing part are fastened by a fastening bolt in order to more securely attach the upper and lower clamping blocks together (Col.17, Lns.26-29).
Claims 4-5 and 15-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim (US Patent 10,701,813) (Referred to as Kim_1), in further view of Wu (CN 107256679, of record cited in the IDS, including Original Copy and English Translation), and in further view of Cherwin (US Patent 4,794,715).
	Regarding claim 4, Kim fails to explicitly teach the rotating component comprises: a rotating shaft and a sleeve; wherein the first end of the first supporting component is fixedly connected to a first end of the sleeve; the first end of the second supporting component is fixedly connected to a second 
	However, Kim_1 discloses (Fig.6-7) the rotating component (160 and 163 in combination) comprises: a rotating shaft (163) and a sleeve (160); the rotating shaft is rotated under an external force (driving force from 162) to drive the sleeve connected thereto to rotate, thereby unfolding or folding the display panel (150, driving force from 162 rotates 163 and 160 unfolding or folding 150); and a first end (right end of 160 in Fig.6) of the sleeve and a second end (left end of 160 in Fig.6) of the sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kim_1 to modify Kim such that the rotating component comprises a rotating shaft and a sleeve in such a way that a first end of the sleeve is fixed to the first end of the first supporting component and a second end of the sleeve is fixed to the second supporting component so that the first fixing part is fixed to the sleeve, as claimed, in order to decrease the required external force required to turn the rotating component because the rotating shaft has a smaller diameter than the diameter of the sleeve.
	However, the above combination would still fail to teach the display panel is not contacted with the first supporting component and the second supporting component; and an interference fit is formed between the rotating shaft and the sleeve.
	However, Wu discloses (Fig.1) the display panel (1) is not contacted (33 does not directly contact 1) with the first supporting component (33 on the left in Fig.1) and the second supporting component (33 on the right in Fig.1).

However, the above combination would still fail to teach an interference fit is formed between the rotating shaft and the sleeve.
However, Cherwin discloses (Fig.6) an interference fit (Col.4, Lns.63-65) is formed between the rotating shaft (50A) and the sleeve (26 and 72 in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Cherwin to modify Kim in view of Kim_1le and Wu such that an interference fit is formed between the rotating shaft and the sleeve in order to prevent further rotation of the sleeve and damage to the display panel when the display panel is fully unfolded or folded by decoupling the rotation shaft from the sleeve upon reaching a predetermined rotational torque level (Col.4, Lns.65-68 and Col.5, Lns.1-4).
Examiner’s Note: Although the Cherwin reference is not within the same field of endeavor as the Kim reference, the Cherwin reference still qualifies as analogous art because the reference is drawn to using a sleeve and a shaft joined with an interference fit for unfolding and folding a flexible sheet used to display an image, which is reasonably pertinent to the same problem and solution as Applicants’ invention.  In other words, because the Cherwin reference is reasonably pertinent to the same problem as Applicants’ invention, the Cherwin reference still qualifies as prior art and can be combined with the Kim reference. See MPEP 2141.01(a).
Regarding claim 5, Kim in view of Lee, Kim_1, Wu, and Cherwin fails to explicitly teach a driving component, which is connected to the rotating shaft and used for driving the rotating shaft to rotate, thereby unfolding or folding the display panel.
However, Kim_1 teaches a driving component (162), which is connected to the rotating shaft (162 is connected to 163) and used for driving the rotating shaft to rotate, thereby unfolding or folding the display panel (162 is used for driving 163 unfolding and folding 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Kim_1 to modify Kim in view of Lee, Kim_1, Wu, and Cherwin such that a driving component is connected to the rotating shaft in order to apply an automatic external force instead of a manual external force thus improving user experience when unfolding and folding the display device.
Regarding claim 15, Kim teaches both of the first supporting component and the second supporting component have a silk-thread structure (210 and 240 can be wound around 310).
Regarding claim 16, Kim fails to explicitly teach a material of each of the first supporting component and the second supporting component comprises polyetheretherketone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim where a material of each of the first supporting component and the second supporting component comprises polyetheretherketone because polyetheretherketone has many advantageous properties including wear resistance and temperature performance (i.e., and thus improve the usable life of the supporting components) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kim_1, Wu, and Cherwin as applied to claim 4 above, and further in view of Kim (US 2016/0187929) (Referred to as Kim_2).
Regarding claim 12, Kim in view of Kim_1, Wu, and Cherwin fails to explicitly teach a fixing shaft and a connecting component; and the fixing shaft is connected to the rotating shaft via the connecting component and used for being handheld.
However, Kim_2 discloses (Fig.3) a fixing shaft (700) and a connecting component (310); and the fixing shaft is connected to the rotating shaft (200) via the connecting component (700 is connected to 200 via 310) and used for being handheld (700 can be used for being handheld).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kim_2 to modify Kim in view of Kim_1, Wu, and Cherwin such that a fixing shaft is connected to the rotating shaft via a connecting component in order to increase the surface area where a user can hold the display device and protect the rotating shaft (Par.0068).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kim_1, Wu, Cherwin, and Kim_2 as applied to claim 12 above, and further in view of Zhang et al. (US 2017/0060183).
Regarding claim 13, Kim in view of Kim_1, Wu, Cherwin, and Kim_2 fails to explicitly teach a cleaning component, which is fixed on the fixing shaft and used for keeping the surface of the display panel clean when the display panel is being folded.
However, Zhang discloses (Fig.8) a cleaning component (90 and 84 in combination), which is fixed on the shaft (58, 90 and 84 cannot be floating thus it must be at least indirectly fixed on 58) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Zhang to modify Kim in view of Kim_1, Wu, Cherwin, and Kim_2 such that a cleaning component is fixed on the fixing shaft to keep the surface of the display panel clean when the display panel is being folded in order to remove debris from the display panel that could damage the display panel when the surfaces of the display panel contact each other when folded.
Examiner’s Note: Further regarding claim 13, the Office notes that the limitation “used for keeping the surface of the display panel clean when the display panel is being folded” is a functional limitation. Since the structure of the device of Zhang is identical to the claimed structure, the device of Zhang is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the cleaning component of Zhang is taught to clean the display panel and therefore considered capable of performing the recited function.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Lee, Kim_1, Wu, Cherwin, Kim_2, and Zhang as applied to claim 13 above, and further in view of Fujiwaraa et al. (JP 11225940).
Regarding claim 14, Kim in view of Kim_1, Wu, Cherwin, Kim_2, and Zhang fails to explicitly teach a material of the cleaning component comprises a conductive fiber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Fujiwaraa to modify Kim in view of Kim_1, Wu, Cherwin, Kim_2, and Zhang such that a material of the cleaning component comprises a conductive fiber in order to decrease static electricity generated when cleaning the display panel which could otherwise damage the display device.
Allowable Subject Matter
Claims 6-11 would be allowed upon obviation of the objections and rejections as explained above.
The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 4-6, and at least in part, because claim 6 recites the limitations: “the sleeve is provided as a power supply component”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 4-6, are believed to render the combined subject matter of claim 6, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections and rejections as noted above.
Furthermore, none of the Office actions cited in the Global Dossier provide any references that teach “the sleeve is provided as a power supply component” as claimed in claim 6 of the instant application including Wu (CN 107256679) which was used to reject claim 6 in the Office actions cited in the Global Dossier.
Lin (US 2019/0163892) is believed to be the closest reference to the present invention.
Regarding claim 6, Lin discloses (Figs.2) the sleeve (winding tube) houses a power supplying component (battery), which is electrically coupled to the driving component (motor) and the display panel (flexible screen) for supplying power to the driving component and the display panel (the battery supplies power to the motor and the display panel).
However, Lin does not disclose the aforementioned allowable limitations of claim 6 as discussed above.
Absent impermissible hindsight and/or without rendering the device inoperable for its intended purpose, none of the prior art references of record, taken alone or in combination, are believed to render the present inventions unpatentable as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2018/0198899) discloses a mobile terminal;
Xia et al. (US 2018/0210560) discloses a rollable and flexible input device;
Chang et al. (US 2019/0324502) discloses a portable electronic device;
Choi et al. (US Patent 10,264,687) discloses a rollable display device;
Hayk et al. (US Patent 10,426,046) discloses a rollable display device; and
Lee et al. (US Patent 9,823,700) discloses a display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835